IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0400
                               Filed June 21, 2017


IN THE INTEREST OF B.B., C.B., and D.B.
Minor Child,

D.A., Mother,
       Appellant.
______________________________________________________________

      Appeal from the Iowa District Court for Polk County, Colin J. Witt, District

Associate Judge.



      A mother appeals the juvenile court decision terminating her parental

rights. AFFIRMED.




      Sarah E. Dewein of Cunningham & Kelso, P.L.L.C, Urbandale, for

appellant.

      Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

      Michael R. Sorci of Youth Law Center, Des Moines, guardian ad litem for

minor children.




      Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                               2


BOWER, Judge.

           A mother appeals the juvenile court decision terminating her parental

rights to three of her five children.1 We find there is sufficient evidence to support

termination of the mother’s rights pursuant to Iowa Code section 232.116(1)(d)

(2016).      We also find termination is in the best interests of the children, no

additional time should be granted, and no exceptions apply to preclude

termination. Accordingly, we affirm the juvenile court.

      I.      Background Facts and Proceedings

           The three children involved in this appeal came to the attention of the Iowa

Department of Human Services (DHS) July 14, 2015, due to reports of the

mother’s substance abuse and her husband’s, the father of some of the children,

incarceration.      Removal was ordered three days later and the children were

placed with their maternal grandmother.

           Prior to removal the family often moved, sometimes staying in motels.

The children were repeatedly exposed to the parents’ use of methamphetamine

and marijuana. The children also reported the parents would watch pornography

and have sex while the children were in the room. Additionally, the father was

violent, the mother was unable to protect the children from the father, and the

mother struck the children.

           When the children were removed, the mother was homeless.             During

much of the underlying child in need of assistance (CINA) proceedings, the

mother was unable to be located. The mother had substance abuse issues but

did not complete treatment. The mother diagnosed herself with depression but

1
    The children’s fathers take no part in the appeal.
                                           3


she took no steps to address her mental-health concerns. Occasionally, the

mother would shower at the grandmother’s home but participated in no other

visitation nor did she show an interest in the children’s therapy.

          The mother now claims she is employed part-time and has stable housing,

but at the time of the termination hearing, DHS had been unable to verify her

claims. At the time of the termination hearing DHS also had concerns about

abusive behavior between the mother and her paramour. The mother claims

DHS was unresponsive and did not properly support her attempts to improve

herself.

          The termination hearing was held September 15, 2016, and the mother’s

parental rights were terminated March 13, 2017. The mother now appeals.

   II.       Standard of Review

          The scope of review in termination cases is de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010).         Clear and convincing evidence is needed to

establish the grounds for termination. In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). Where there is clear and convincing evidence, there is no serious or

substantial doubt about the correctness of the conclusion drawn from the

evidence.      In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).          The paramount

concern in termination proceedings is the best interests of the child. In re L.L.,

459 N.W.2d 489, 493 (Iowa 1990).

   III.      Sufficiency of the Evidence

          The mother claims there is insufficient evidence in the record to support

termination of her parental rights. Where the juvenile court has terminated a

parent’s rights on multiple grounds, “we need only find termination appropriate
                                             4

under one of these sections to affirm.” In re J.B.L., 844 N.W.2d 703, 704 (Iowa

Ct. App. 2014).

            We find the mother’s rights were properly terminated under section

232.116(1)(d), which provides:

            The court finds that both of the following have occurred:
                    (1) The court has previously adjudicated the child to be a
            child in need of assistance after finding the child to have been
            physically or sexually abused or neglected as the result of the acts
            or omissions of one or both parents, or the court has previously
            adjudicated a child who is a member of the same family to be a
            child in need of assistance after such a finding.
                    (2) Subsequent to the child in need of assistance
            adjudication, the parents were offered or received services to
            correct the circumstance which led to the adjudication, and the
            circumstance continues to exist despite the offer or receipt of
            services.

            The mother only claims she was not offered reasonable services by DHS.

Parents are required to challenge the reasonableness of the services and efforts

of the State prior to the termination hearing. See In re C.D., 508 N.W.2d 97, 101

(Iowa Ct. App. 1993). The record reveals the only request for services by the

mother was for more options for substance abuse treatment. DHS offered the

mother reasonable substance-abuse treatment options, and, like other services

offered to her, the mother did not take advantage of the opportunities for support

and change. We find the mother failed to preserve error on this issue.2

      IV.      Best Interests, Family Placement, and Additional Time

            The mother also claims termination was not in the best interests of the

children as the children are currently placed with their maternal grandmother and

the mother has maintained sobriety and improved her parenting skills after the


2
    Even if this issue had been properly preserved our opinion would remain unchanged.
                                         5


termination hearing. The mother claims the children have witnessed her “doing

well” and informing them her rights have been terminated may be traumatic. She

claims her rights should not be terminated or she should at least be given an

extension to prove her ability to maintain sobriety, housing, employment, and

proper parenting.

      The maternal grandmother is a licensed foster parent. She has overcome

financial and housing barriers to be able to care for the children the mother would

not parent.    The mother is correct in noting the grandmother is capable of

providing supervision of the children’s interactions with their mother. However,

this should not continue to be required of her, nor should further instability and

uncertainty be required of the children.     Any emotional bond severed by the

termination will be more than compensated for by the stability, care, and certainty

provided to the children by terminating the mother’s parental rights.

      The juvenile court may decide not to terminate parental rights if any

exception set out in Iowa Code section 232.116(3) is shown. “The court has

discretion, based on the unique circumstances of each case and the best

interests of the child, whether to apply the factors in this section to save the

parent-child relationship.” In re D.S., 806 N.W.2d 458, 475 (Iowa Ct. App. 2011).

We find the juvenile court properly applied its discretion in refusing to maintain

the parental relationship simply because the children were in the care of their

grandmother.

      Finally, we find the mother does not deserve an extension of time to work

toward reunification. These children cannot not be expected to continue their

lives in uncertainty in the hope their mother is able to become minimally
                                        6

acceptable as a parent. See D.W., 791 N.W.2d at 707. The best indication of

future performance is past behavior, and the mother has continually proven she

is not capable of the responsibility of parenting. See In re C.K., 558 N.W.2d 170,

172 (Iowa 1997).

      AFFIRMED.